TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00407-CV



                            Innovative Marketing Group, Appellant

                                               v.

                                  Dell Marketing, LP, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. GN503917, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Innovative Marketing Group and Dell Marketing, L.P., have filed a Joint Motion to

Dismiss stating that they no longer wish to prosecute their claims in this appeal. We grant their

motion and dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Joint Motion

Filed: January 24, 2008